﻿













128.	Mr. President, it giver me great satisfaction to congratulate you most warmly on behalf of the Government of Argentina on your unanimous election to the presidency of this General Assembly. Your election, which is a clear recognition of your personal and professional
qualifications, has a special significance for Argentina, since you belong to and are an outstanding representative of a country bound to my own by close links of brotherhood and understanding. We are certain that your presidency will be an important factor in the advancement of our work and the achievement of the best results. My delegation wishes to extend to you the assurance of its fullest co-operation in your difficult task.
129.	I wish to take this opportunity to express our profound gratitude to Mr. Lazar Mojsov, of Yugoslavia, for his excellent and hard work during the last regular session and this year's three special sessions of the General Assembly.
130.	I should also like to emphasize my Government's satisfaction concerning the official visit that the Secretary-General of the United Nations, Mr. Kurt Waldheim, paid to my country. His opening address to the United Nations Conference on Technical Co-operation among Developing Countries enhanced the prestige of that significant event and contributed to its success.
131.	The spirit of universality that inspires our Organization is evident now with the presence of Solomon Islands, a new Member of the United Nations to which we extend a heartfelt welcome.
132.	The intense work of the Organization, as summed up in the Secretary-General's report on the work of the Organization [A/33/1], and a review of the matters that concern us show a picture of the world situation that is hardly encouraging.
133.	We are again called upon to examine international situations in which the United Nations plays a preponderant role, particularly in relation to one of its fundamental purposes, the maintenance of international peace and security.
134.	As we review the events that have taken place since the previous general debate, we cannot help noticing the seriousness of certain situations and the existence of growing tensions in critical areas, the persistence of which threatens world peace. In this context, we are concerned by the turn taken in relations between the super-Powers, in which elements characteristic of the cold war era have reappeared, thus slowing down the process of detente initiated not long ago. Judging from the bilateral negotiations on the limitation of strategic arms, we could say that it has not yet been possible to achieve an agreement that would warrant the hope of lasting peaceful coexistence. But this assessment is applicable not only to the strict framework of relations between the most powerful States, but also to other bilateral relations, where certain Powers follow conditional and restrictive practices, particularly when they deal with developing countries.
135.	In our review of the critical areas of the world, we are prompted to start with the question of the Middle East, where a complex set of circumstances combines to pose one of the most serious threats to international peace and security.
136- We remain convinced that the principles contained in Security Council resolutions 242 (1967) and 338 (1973)
provide the guidelines that inevitably will have to be followed as the basis for negotiations leading to the establishment of peace in the area.
137.	The initiative of the President of the United States seems to have opened new ways to the negotiations. We can but hope now that the arrangements to be concluded will adequately take into account the rights and interests of all the peoples of the Middle East, in an effort to make possible a comprehensive, just and lasting peace.
138.	Argentina, which maintains with Lebanon close links of blood and culture, cannot fail to express its deep concern for the human and material losses that unbridled violence has provoked, with no end in sight. We solemnly call on all the parties involved in the conflict to do everything in their power to put an end to this sad bloodshed.
139.	In southern Africa, the situation has alarming features, particularly if we consider the difficulties faced by our Organization as a consequence of non-compliance with its resolutions by those who rule the territories there.
140.	The situation in Namibia gives rise to doubts even now as to the future of that Territory. Firm in our conviction that colonial questions have to be solved through negotiations, and firmly believing in support for the relevant resolutions of the United Nations, we reiterate our hope that goodwill and a sense of responsibility will prevail among the parties, so that this problem may be solved peacefully and in accordance with those decisions.
141.	We particularly wish to see the prompt realization of those adjustments that are indispensable for the implementation of the proposals of the five Western members of the Security Council, proposals that embody an initiative that was endorsed by that body.
142.	Argentina wishes expressly to state its intention, if these proposals are actually carried out, directly to cooperate in the actions to be undertaken by our Organization in the process of Namibian independence. Those actions will need the support of all the parties directly involved and that of the international community as a whole.
143.	A last, unavoidable reference to the situation prevailing in southern Africa leads us to mention one serious problem outstanding in the area. I speak of the persistence of discriminatory practices that are an offence not only to the peoples of Africa, but to the conscience of all mankind.
144.	The Argentine Republic, which has invariably rejected racism and discrimination in all its forms, cannot but express once again its concern over the continuation of the policy of apartheid, and therefore we reiterate the call to put an end to a system incompatible with contemporary ethical and social values.
145.	It was because of this concern that we participated in the World Conference to Combat Racism and Racial Discrimination, which was held in Geneva last August.
146.	In our time, it is very difficult seriously to think of a secure and lasting peace when the efforts to halt the arms race continue to be hampered by barriers erected with senseless blindness.
147.	It is premature as yet to make a full evaluation of the results of the tenth special session of the General Assembly, which was devoted to disarmament. Yet it is possible to identify some positive elements in its proceedings and decisions. Among the assets, we can essentially point to its sound conceptualization of the principle of non-proliferation and to the fact that, as a result, it put the Treaty for the Prohibition of Nuclear Weapons in Latin America (Treaty of Tlatelolco) on the same plane with the Treaty on the Non-Proliferation of Nuclear Weapons. However, it must be pointed out that while the former is not of a discriminatory nature, the latter is.
148.	The full participation in the deliberations at the special session of the People's Republic of China and of France opens up a new era in the disarmament negotiations, and warrants our fervent hope that in this field, too, the United Nations will achieve universality, which is a necessary pre-condition for its effectiveness.
149.	The composition and organization of the new Committee on Disarmament in Geneva, as well as the reactivation of the United Nations Disarmament Commission, are in themselves no substitute for the indispensable political will that the big Powers should display in order to start on the road towards nuclear disarmament, but they do create a suitable framework, so that if that will exists it can be channelled in accordance with the interests of other nations.
150.	The support given by the Assembly to the inalienable right of developing countries to acquire nuclear technology for peaceful purposes and to carry out their national programmes in this field according to their national priorities, interests and needs, constitutes a step on the road to the elimination of restrictive and discriminator practices that, unfortunately, have characterized international co-operation in this sphere.
151.	Argentina has recently been designated one of the co-ordinating non-aligned countries on questions related to the use of nuclear energy for peaceful purposes. We will exert our efforts to the best of our ability and capacity so that co-operation in this field among developing countries may be as efficient as possible and be smooth and flexible enough to ensure mutual benefits.
152.	The outline and consolidation of the declared principles that should govern international relations have made it possible to achieve better coexistence in the world. However, new obstacles seem to emerge periodically, threatening the march along the road to peace and solidarity.
153.	In this context, I cannot but refer to the unscrupulous and formidable menace which the world now faces: that of criminal terrorism.
154.	This phenomenon constitutes one of the greatest perils threatening the modern State: the irrational violation
of the citizen's right to life and the permanent threat to collective security.
155.	The international community must categorically condemn this indiscriminate violence, channelled through criminals under no flag, who are thus clearly unconnected with the struggle for freedom and national independence waged by peoples affected by various forms of colonialism, with whose struggle they claim to be identified.
156.	Argentina has suffered, and is still sporadically suffering, from the bitter consequences of this display of violence, and in the exercise of their right to self-defence, my Government and people have striven to re-establish order and guarantee the existence of full security.
157.	Unfortunately, other sectors in the world do not react appropriately to terrorist minorities that perpetrate criminal acts, depriving innocent people of their freedom of their lives. On the contrary, they seem to be welcomed in some European capitals as if they were the victims of an unjust social order. This indicates an overt and deliberate, politically motivated lack of understanding.
158.	It is high time that the principles of law became actual practice. We should not limit ourselves to establishing elaborate mechanisms for faits accomplis. That is why I appeal to the universal conscience to recognize the need to establish suitable bases for ending this scourge. In this connexion, we recall the proposal of a European country according to which "States have an obligation not to tolerate on their territory those terrorist associations which premeditate and carry out such acts. We cannot ignore the danger to the normal development of relations between States that the presence of these groups on their territories entails.
159.	Equally serious is the attitude adopted by some States which, being totally unaware of the problems of others, arrogate to themselves the right to stand in judgement of the behaviour of other States and of realities which they do not understand, seeking to monopolize the cause of human rights. Reluctant to respect the basic principles of international law, such as that concerning the internal sovereignty of a State, they point an accusing finger and resort to methods of political and economic coercion on the basis of subjective selectivity.
160.	In such cases, as we have said on other occasions, the international community is faced with a deplorable abuse of power the consequences of which cannot be ignored, for its danger lies not only in the resentment it provokes, but also in the great damage it can cause to entire populations for the moral responsibility awakened by those acts should be no less important than that evoked in the defence of human rights.
161.	Argentina considers this question to be of special significance. But I hasten to reiterate that our country feels that the genuine defence of those rights can only be carried out if we begin by abandoning sterile recriminations and strive together to undertake an exercise in honesty and mutual respect.
162.	With regard to the Third United Nations Conference on the Law of the Sea, we view with concern the attempts
to reopen questions that have already settled, which only serves to hold up negotiations.
163.	One threat to the negotiating process, though not the least, lies in the present drafts of unilateral legislation which would allow certain industrialized countries to exploit the international sea-bed, in total disregard of the resolutions of this General Assembly, which expressly provide for the exploitation of the sea and ocean areas by an international regime for the benefit of the entire community of nations.
164.	It is encouraging to see that the United Nations has directed its most vigorous and positive action to the field of decolonization. This was not an easy task. In the first place, we must remember that the fact that each Territory is a separate entity with its own distinctive features made it advisable not to adopt a fixed set of rules for mechanisms and principles to govern the actual decolonization process.
165.	The fact that those very specific features of each Territory have been adequately dealt with in the decisions of the General Assembly and the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples constitutes definite proof of the seriousness and efficiency with which this work has been conducted.
166.	The Republic of Argentina, true to its origin as a country born to full independence after a long struggle, has invariably given its firm support to those decisions of United Nations bodies aimed at putting an end to colonialism. This position is compatible with its status as a country still suffering from the usurpation of part of its territory by a foreign country.
167.	Argentina reaffirms its sovereign rights over the Malvinas Islands, and reiterates its firm determination to secure their effective restitution. It also reaffirms its political will to solve the problem created by the illegal British occupation of the islands through the peaceful means of negotiation.
168.	Negotiation is, moreover, the means chosen by General Assembly resolutions on the Malvinas Islands, which, it should be recalled, were adopted by an overwhelming majority of votes.
169.	On the basis of our attachment to the principle of negotiation and to the recommendations of the General Assembly as contained in resolutions 2065 (XX), 3160 (XXVIII) and 31/49 the Government of Argentina has undertaken bilateral negotiations with the British Government. These negotiations began in Buenos Aires in February 1977 and have continued through three new rounds, which have revealed some areas of understanding.
170.	I cannot help mentioning that they follow a pace that is not in step with the importance that my country attaches to this question, and are far from responding to the sense of urgency given it by the General Assembly. However, we are confident that with the good sense and political vision shown by the United Kingdom in other instances we shall be able to arrive at a just settlement of this conflict, which is now more than a century old. Still on
this question, we must make a final and very special reference to the non-aligned movement which, at the Belgrade Conference, once again reiterated its firm support for the just Argentine claim to those islands and urged the parties to continue negotiations with a view to reaching an early solution to the dispute. My country expresses its gratitude for this new show of support for its position and trusts that such a categorical pronouncement, coming as it does from a group representing practically two thirds of the international community, will not be ignored by the British Government.
171.	My country is deeply concerned about the way the economic components of international relations have been evolving recently. Inflation, accompanied by a regressive process, affects not only developed but also developing countries and the measures taken by the former to combat some of its consequences have created a new source of world-wide tension.
172.	While the economically powerful countries try to bolster the employment levels of their countries by applying protectionist measures to their foreign trade, the weaker countries, thus prevented from increasing or even maintaining their export earnings, have to resort to a greater degree to foreign indebtedness.
173.	The ever more apparent trend of the industrialized countries to resort to import limitations is a sad feature of the present times and it is aggravated by the fact that such protectionist measures are rarely applied among those countries themselves for fear of launching a trade war, so that the whole burden is unloaded mainly on the least economically developed countries. They, because of their inherent weakness and lack of joint action, cannot take reprisals to defend their legitimate interests, or, if they do take them, they are not significant for the industrialized countries.
174.	Thus, those countries, while proclaiming in every forum their spirit of solidarity, the need to help the underprivileged nations and their support for criteria that take into account the power and national wealth imbalances in international economic relations, in fact apply a policy devoid of all those considerations and vitiated by the mistaken belief that in a closely interrelated world they can overcome the economic crisis by exclusively taking care of interests within their borders.
175.	That is why Argentina considers that it is necessary firmly to reject this protectionist trend among the developed countries. Naturally my country hopes that what was a fact a few years ago, the practice of a gradually wider and freer world trade, which has apparently been partially discarded now, will be re-established, because we deem it to be most appropriate to the interests of every nation, irrespective of its degree of development.
176.	Another fact that worries Argentina is the recent failure of the negotiations conducted in the Committee Established under General Assembly Resolution 32/174, which resulted in the adjournment of the session. That prompted a feeling of general frustration which does not augur well for the dialogue between developed and developing countries.
177, The economic relations established on a world-wide level in the post-war period played a significant role in the evolution and development of all countries. However, if we consider the present condition of those relations and the problems besetting them it is possible to conclude that the life cycle of many of the elements in that framework of relations has come to an end and that therefore it is necessary to readjust the structure of international economic relations to present-day realities. That aim is nothing other than the establishment of a new international economic order, and that entails the need to undertake progressive and profound reforms.
178.	A definitive failure of the negotiations in the Committee would constitute a serious blow to the prospect of substantive understandings among nations in different stages of development. Argentina will continue to participate actively in the decision-making process with a view to reactivating the dialogue among all nations because we consider it to be the sole valid system to solve the problems that the present situation poses for international co-operation.
179.	In May 1979 the fifth session of UNCTAD will be held in Manila. This uniquely important event will constitute a significant stage in the negotiations directed to the establishment of a new international economic order, and in those leading to the formulation of the international development strategy for the decade of the 1980s. My country will do its utmost to see to it that the meeting does not disappoint the developing countries, which expect a great deal from that international gathering, and to ensure that it shall produce the guidelines needed to solve the serious problems which affect trade and development today.
180.	To that effect we consider it necessary that all States at Manila should strive with clear political determination to achieve positive results and prevent the resolutions to be adopted from becoming mere expressions of good will.
181.	We believe that that is possible. We consider that world conditions, albeit difficult, can lead to a consensus that can be implemented in practice. This position does not reflect an empty optimism. Only a few days ago, at the United Nations Conference on Technical Co-operation among Developing Countries, of which my country had the honour to be the host, we found that a consensus of that kind could be achieved.
182.	In the course of that Conference the countries of the developing world had the opportunity to establish mechanisms to extend the links that existed among them already in part with a view to co-operating in the fields of technology and, therefore, in culture and economics, as an expression of a sovereign assertion of individual and collective self-reliance as the basis for development. I will not now review the results of that Conference in detail; suffice it to say that the quality of the debates, the political and intellectual stature of the delegations that participated and the intensity of the negotiations which led to positive and satisfactory results for all countries, irrespective of their stage of development, must be a source of satisfaction to all
participants. In fact, the Buenos Aires Plan of Action - as it came to be known -represents significant progress for the entire international community since it proves the existence of a genuine interest in making of the United Nations system an effective instrument for the well-being of. the developing countries.
183.	We consider that the unanimous support of the developed countries for the decisions taken is proof of their awareness of the global benefits that this new dimension of international co-operation can generate.
184.	I would not wish to end this brief review of the main economic factors of international relations without referring to a practice which my country wishes to condemn once again on this occasion.
185.	I am speaking of a powerful new weapon by which certain industrialized countries try to exert pressure bilaterally as well as at the multilateral level, namely, the tying of financial operations to the circumstances of the domestic policy of recipient countries.
186.	My country maintains that international credit which, after export earnings is the second source of development financing, should be free from political ties of whatever kind, and that the only acceptable parameters for granting or refusing development aid should be purely economic. To admit other factors would simply mean to legitimise the use of economic power to serve the ends of political hegemony.
187.	The international community must consider that there are no conflicts or disputes that cannot be solved through co-operation and an open exchange of ideas if there is real political will.
188.	That is why, on behalf of my Government, I wish to reaffirm before this Assembly our conviction that peace among men and nations will be attained only when we are ready for a free and open dialogue based on the principles of justice, equality and mutual respect, which are the pillars on which the Argentine Republic has built it actions throughout all its history.
